UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-7777


SAMUEL HEPBURN,

                  Petitioner - Appellant,

          v.

WARDEN WILLIE L. EAGLETON,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Richard Mark Gergel, District
Judge. (6:11-cv-02016-RMG)


Submitted:   January 17, 2013               Decided: January 23, 2013


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Samuel Hepburn, Appellant Pro Se.    Donald John Zelenka, Senior
Assistant Attorney General, Alphonso Simon, Jr., Assistant
Attorney General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Samuel Hepburn seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2006) petition.

The order is not appealable unless a circuit justice or judge

issues     a     certificate       of    appealability.          See     28     U.S.C.

§ 2253(c)(1)(A) (2006).            A certificate of appealability will not

issue     absent     “a    substantial       showing     of    the   denial     of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).              When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating      that   reasonable      jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El     v.   Cockrell,   537    U.S.   322,     336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                        Slack,

529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that Hepburn has not made the requisite showing.                       Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We    dispense     with    oral   argument     because    the    facts   and     legal
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.

                                                               DISMISSED




                                   3